816 So.2d 1154 (2002)
James B. PHILLIPS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-842.
District Court of Appeal of Florida, Fourth District.
May 1, 2002.
Rehearing Denied June 10, 2002.
*1155 James B. Phillips, South Bay, pro se.
No appearance required, for appellee.
PER CURIAM.
The appellant was originally sentenced on a felony offense in 1998 to ninety days of community control followed by five years probation. As a condition of his sentence, he was required to attend a program called "Family Service." After he violated his probation, he was sentenced to fifty-five months in Florida State Prison. He filed a Rule 3.800(a) motion to correct an illegal sentence, alleging that he was entitled to twelve months credit against the later sentence for "time served" in the "Family Service" program. The trial court summarily denied the motion. We affirm.
The appellant failed to allege that the "Family Service" program was the "functional equivalent of jail," which is required so that jail credit can be given. See Battle v. State, 805 So.2d 1033 (Fla. 2d DCA 2001). Moreover, this type of claim would require an evidentiary hearing, and is not properly raised in a Rule 3.800(a) proceeding. Columbro v. State, 777 So.2d 1208 (Fla. 5th DCA 2001). For these reasons, we affirm.
WARNER, STEVENSON and MAY, JJ., concur.